NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        NOV 20 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 17-30029

                Plaintiff-Appellee,              D.C. No. 2:14-cr-00142-TOR

 v.
                                                 MEMORANDUM*
JUVENTINO SANDOVAL-LOPEZ,

                Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Thomas O. Rice, Chief Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Juventino Sandoval-Lopez appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

being an alien in the United States after deportation, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sandoval-Lopez argues that the district court procedurally erred by failing to

explain the sentence and address the 18 U.S.C. § 3553(a) factors sufficiently, and

by treating the Guidelines as presumptively reasonable. We review for plain error,

see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there is none. The record reflects that the district court considered

Sandoval-Lopez’s sentencing arguments and adequately explained its reasons for

selecting a within-Guidelines term. See United States v. Carty, 520 F.3d 984, 992

(9th Cir. 2008) (en banc). Moreover, the district court’s sentencing remarks

indicate that it considered the section 3553(a) factors. See id. (“The district court

need not tick off each of the § 3553(a) factors to show that it has considered

them”). Finally, the district court correctly calculated the Guidelines range and

noted the advisory nature of the Guidelines.

      Sandoval-Lopez also contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in light of

the section 3553(a) sentencing factors and the totality of the circumstances,

including Sandoval-Lopez’s significant criminal and immigration history. See

Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                      17-30029